Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The following action is in response to 11/10/2021 request for continuing examination and the supplemental amendment and terminal disclaimer filled 05/18/2022. 
* Previously *
      Claims 1, 9, 10, 18 were amended with the Applicant’s amendment dated 11/10/2021, correcting the 112(b) issues at Final Act 05/12/2021 p.17 last three paragraphs.   
* Currently *
      Claims 1,3-18 now stand amended by Applicant’s 05/18/2022 supplemental amendment.
      Claims 1-18 are currently pending and have been allowed as follows. 
Interview Summary 
	Examiner thanks Applicants representative for collaboration and expediency in expediting prosecution. During the interview Examiner and Applicant Representative discussed several features of the invention. Such discussed features have been incorporated in the current 05/18/2022 supplemental amendment resulting in the allowance of all claims.
A terminal disclaimer was requested by Examiner which was promptly granted by Applicant. 
Terminal Disclaimer
	The Terminal disclaimer filled 05/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the 
	* Application 15795821 filled 10/27/2017
	* Application 16834628 filled 03/30/2020 
	* Patent 10621533
	is reviewed and accepted. The terminal disclaimer has been recorded. 
Reasons for Allowance 
- I. Reasons for subject matter eligibility -
	Claims 1-18 are now patent eligible. Examiner submits that independent claim 1 now provide an improvement to technology. Also, Claim 1 can no longer be argued as practically implemented as mental processes because independent Claim 1 now requires: 
	- “a first sensor input unit receiving sensor data comprising the transformed transaction data and a plurality of historical first simulation outputs”.
	- “a second sensor input unit receiving the sensor data comprising the transformed transaction data, a plurality of historical second simulation outputs”
         - “a short-term memory” for “storing the sensor data”;
         - “a long-term memory” for “storing the sensor data”; followed by dual execution namely:
          - “executing a simulation using the simulation function according to the upper and lower bounds to ensure that the current first and second simulation outputs fall within a desired range of historical values corresponding to the historical first and second simulation outputs”;
         - “executing corrective operations when the upper and lower bounds are reached including correcting the sensor data based on an actual state measurement, after a predetermined number of simulations” with independent claim 10 providing similar limitations,
and thus, similarly not reciting mental processes.  Step 2A prong one. 
         Yet, assuming arguendo that the recitations previously identified at Final Act 05/12/0222 p.12 last 2 ¶-p.13 ¶2 and currently still present in the claims would somehow steer the claims towards the abstract “Certain methods of organizing human activity” grouping, the Examiner would submit that independent Claims 1, 10 now recite additional, computer-based elements which in combination would surely provide ample technological details to integrate any purported abstract idea into a practical application, [Step 2A prong two], or at a minimum to provide significantly more than the abstract idea [Step 2B]. 
	In such a case Examiner would point to MPEP 2106.04(d) I. which cites the particular machine of MPEP 2106.05(b), the improvement in computer technology of MPEP 2106.05(a) and the meaningful implementation of MPEP 2106.05(e) as tests for whether the additional elements do integrate the judicial exception (i.e. abstract idea) into a practical application. 
For once, MPEP 2106.05(b) states that one important clue as to whether the claims recite a particular machine is the degree to which the machine in the claim can be specifically identified. Here, the claims provide such requisite degree of particularity by requiring “first” and “second” “sensor input” for “receiving sensor data” and also requiring both “short-term” & “long-term” “memory” for “storing the sensor data”. Thus, independent Claims 1,10 appear to recite the specificity of such a particular machine to integrate any purported abstract idea into a practical application [Step 2A prong two]. A similar rationale can be applied to demonstrate that the additional elements provide significantly more [Step 2B].
Additionally, or alternatively the MPEP 2106.05(a) test can be applied by relying on the particular configuration and use of sensors in “Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017)” and the particular structure for storing data at “TLI Communications, 823 F.3d at 612, 118 USPQ2d at 1747” as legal precedents demonstrating how a technological improvement can be ascertained. 
	Here, similar to “Thales”, the current independent claim 1 analogously “receiv[e]” by “first sensor input unit” “sensor data comprising the transformed transaction data and a plurality of historical first simulation outputs” and “receiv[e]” by “second sensor input unit” “sensor data comprising the transformed transaction data, a plurality of historical second simulation outputs”.	Also, here, similar to eligibility rationale in “TLI Communications”, the current independent claim 1 analogously “stor[e]” “sensor data in” both “short-term memory” and “long-term memory”. Also, here, similar to the asserted improvement in computer functionality at MEP 2106.05(a), by arranging transactional information to assists traders in processing information more quickly1, the current independent claim 1 analogously arranges “transaction data from” “point-of-sale devices” into “transformed transaction data” which “comprises” a “power spectrum” for “optimal control search policy” to ultimately “correct the sensor data based on an actual state measurement, after a predetermined number of simulations”. The same rationale applies to Claim 10, since it recites similar limitations. 
	In conclusion, there appears to be enough findings to show that the recited additional elements in Claims 1,10 improve technology in a manner comparable to at least that ascertained as eligible in Thales Visionix, TLI Communications and/or Trading Technologies. 
	Further, MPEP 2106.05(a) states that: “An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome” citing, “DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107”. Following such rationale, Examiner submits that here, independent Claim 1 and the similar Claim 10, analogously provide the technological extent to which the solution is claimed by “executing corrective operations when the upper and lower bounds are reached including correcting the sensor data based on an actual state measurement, after a predetermined number of simulations” following prior “stor[age]” of the “receiv[ed]” “sensor data” in “short-term” and “long term” “memory”, and following the prior “simulation outputs”.	Thus, the additional computer-based elements do once again provide the necessary legal evidence for integrating the abstract idea into a practical application [Step 2A prong two] or at the very least for providing significantly more [Step 2B]; the latter corroborated by MPEP 2106.05(d), with the Examiner having rediscovered that the additional elements provide the requisite details on how interactions occur; namely by “determining a power spectrum based on the time series of the transaction data” and “executing a simulation using the simulation function according to the upper and lower bounds to ensure that the current first and second simulation outputs fall within a desired range of historical values corresponding to the historical first and second simulation outputs”, to yield a desired result by “executing corrective operations when the upper and lower bounds are reached including correcting the sensor data based on an actual state measurement, after a predetermined number of simulations” at independent Claim 1 and similarly at independent Claim 10.	
As yet another rationale, when testing the claims per MPEP 2106.05(e), the Examiner finds a plethora of additional elements, which in combination provide meaningfully limitations to transform the claim into a patent-eligible subject matter. Here, in addition to the meaningful limitations of “receiving” by “first sensor input unit” “sensor data comprising the transformed transaction data and a plurality of historical first simulation outputs” and “receiving” by “a second sensor input unit” “sensor data comprising the transformed transaction data, a plurality of historical second simulation outputs and the first enterprise plan” considered in combination with “storing the sensor data in a short-term memory” and “determining a power spectrum based on the time series of the transaction data” and “executing a simulation using the simulation function according to the upper and lower bounds to ensure that the current first and second simulation outputs fall within a desired range of historical values corresponding to the historical first and second simulation outputs” go beyond generally linking use of the judicial exception to a particular technological environment, but rather ultimately allow “executing corrective operations when the upper and lower bounds are reached including correcting the sensor data based on an actual state measurement, after a predetermined number of simulations” as explicitly recited at independent Claim 1 and similarly recited at independent Claim 10. 
      Thus, when alternatively testing the current claims per MPEP 2106.05(e), the Examiner still concludes that their underlining additional elements would again integrate the abstract idea into a practical application [Step 2A prong two] or provide significantly more [Step 2B].
      Hence, no matter which of MPEP 2106.05(a), (b) and/or,(e) tests are considered, the end result is the same; namely eligibility of the claims conferred by the integration of any purported abstract idea into a practical application (Step 2A prong two), or at the very least, providing the technological details to show that the additional elements provide  significantly more than the abstract idea itself (Step 2B). 
Independent Claims 1, 10 are accordingly believed to be patent eligible. 
Dependent Claim 2-9 are patent eligible by dependency to parent independent Claim 1. 
Dependent Claim 11-18 are patent eligible by dependency to parent independent Claim 10.
Reasons for Allowance
- II. Reasons for overcoming the prior art -
Claims 1, 10 as newly amended and added have overcome the prior art of Solomon, Neal US 20020069134 A1 in view of Gilmore et al, US 20170032400 A1 recorded and mapped to the claim language with the Final Act 05/12/2021 at p.18-p.42. Such prior art teaches or suggest some elements of autonomously executing a vendor process, yet it does not teach or suggest, either alone, or together with adequate rationales, the newly claimed combination of “a second enterprise plan” “determined based on the first enterprise plan, the transformed transaction data, the plurality of historical second simulation outputs and the second decision making policy of the second intelligent agent”, in addition to “receiving” by “first sensor input unit” “sensor data comprising the transformed transaction data and a plurality of historical first simulation outputs”, “receiving” by “second sensor input unit” “sensor data comprising the transformed transaction data, a plurality of historical second simulation outputs and the first enterprise plan”, “storing the sensor data in a short-term” and “long-term” memory”, “determining a power spectrum based on the time series of the transaction data; wherein the transformed transaction data comprises the transaction data and the power spectrum”; and finally the dual execution recited as: “executing a simulation using the simulation function according to the upper and lower bounds to ensure that the current first and second simulation outputs fall within a desired range of historical values corresponding to the historical first and second simulation outputs” followed by “executing corrective operations when the upper and lower bounds are reached including correcting the sensor data based on an actual state measurement, after a predetermined number of simulations” at independent Claim 1 and similarly recited at independent Claim 10.
       Claim 2-9 are dependent and overcome the prior art by dependency to parent independent Claim 1.
       Claim 11-18 are dependent and overcome the prior art by dependency to parent independent Claim 10.

Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* WO 2010068551 A1 teaching Method For Determining Market Reference Price To Optimize Dynamic Pricing, Involves Determining Market Reference Price Based One Of Weighted Average Process, Percentile Process And Position-in-range Process
* Saarenvirta, Kari Tapio Evaluation of turbulence models for internal flows 2003 0258-0258 teaches several alghoritmic concepts corresponding to the current Inventor’s own work 
* US 20160055427 A1 teaching at ¶ [0036] FIG. 23 is an example illustrating a decision tree for a database maintained by an insurance company to predict a risk of an insurance contract based on a type of a car and a age of its driver; ¶ [0220]-¶ [0227] noting fraud detection)
* US 20150324884 A1          teaching Virtual Marketplace Enabling Machine-to-
                                             Machine Commerce
* US 20120226613 A1	teaches Adaptive identification of sources of fraud
* US 20030233305 A1	teaches Information collaboration between intelligent 
				agents in a distributed network
* US 20160148227 A1	teaches demand-driven transactions
* US 20100169114 A1	teaches Clinical Intelligent Agents Implementing an 
                                             Integrated Intelligent Monitoring and Notification System
* US 20150195300 A1	teaches system administrator behavior analysis
* US 20180293640 A1	teaches quote-to-cash intelligent software agent
* US 20100324941 A1	teaches Persistent sales agent for complex transactions
* US 10141780 B2	            teaches Multi-agent function and dispatch on a smart 
                                              grid monitoring system
* US 20160055427 A1	 teaches  artificial intelligence and machine learning as-
                                              a-service
* US 5920848 A	            teaches the use of intelligent agents for financial 
                                              transactions, services, accounting, and advice
* US 5926798 A	            teaches the performing of computer-based on-line 
                                              commerce using an intelligent agent
* US 20100235231 A1	 teaches Lead acquisition, promotion and inventory 
                                              management 
* US 20020116349 A1	teaches an Interface between vendors and customers 
                                             that uses intelligent agents
* US 20030149578 A1	teaches an Intelligent procurement agent
* US 20160180222 A1	teaches Intelligent Personal Agent Platform and System 
                                             and Methods for Using Same
* US 20050256787 A1	teaches Intelligent fulfillment agents
* US 20140314225 A1	teaches intelligent automated agent for a contact center
* US 20180225607 A1	teaches intelligent assignment of agents
* US 20050091147 A1	teaches Intelligent agents for predictive modeling
* US 6119101 A	           teaches Intelligent agents for electronic commerce
* US 6401080 B1	           teaches Intelligent agent with negotiation capability and 
                                             method of negotiation therewith
* US 20180060964 A1	teaches intelligent agent as competitor and collaborator 
                                              in a system for addressing an enterprise opportunity
* US 20100217702 A1	teaches Electronic System for Coordinating Contracts 
                                            Relating to Property
* US 20040205034 A1	teaches Communication between intelligent agents and 
                                             humans in a distributed system environment
* US 20170236153 A1	teaches Commerce System and Method of Providing 
                                             Personalized Marketing Presentation with Products of 
                                             Interest for Consumer Using Intelligent Personal Agent
* US 20090112608 A1	teaches Collaborative multi-agent system for dynamic 						management of electronic services in a mobile global 
				network environment
* US 10832251 B1	           teaches Behavioral analysis for smart agents
* US 20150046332 A1	teaches behavior tracking smart agents for artificial 
				intelligence fraud protection and management
* US 20150339672 A1	teaches automation tool development method for building 
				computer fraud management applications
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Examiner, Art Unit 3624
	May 24th, 2022  






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)